OPINION — AG — (1) PERSONNEL CANNOT BE PAID WITH PUBLIC FUNDS AND FURNISHED TO PAROCHIAL SCHOOLS.  (2) YES, PROVIDING PRIVATE OR PAROCHIAL STUDENTS ARE ENROLLED IN THE PUBLIC SCHOOLS OF THE DISTRICT UNDER PROPER RULES AND REGULATIONS OF THE STATE BOARD OF EDUCATION AND OF THE BOARD OF EDUCATION OF THE LOCAL SCHOOL DISTRICT AND PROVIDING NO TRANSPORTATION IS FURNISHED SUCH PUPILS BY PUBLIC SCHOOL BUSES BETWEEN THE PAROCHIAL SCHOOL AND THE PUBLIC SCHOOL.  (3) SPECIAL PERSONNEL, MOBILE UNITS, TESTS, HEALTH AND PHYSICAL INSTRUCTORS, BOOKS AND EQUIPMENT PURCHASED OR PAID FOR WITH PUBLIC FUNDS CANNOT BE FURNISHED STUDENTS IN PRIVATE OR PAROCHIAL SCHOOL UNLESS SUCH STUDENTS ARE ENROLLED IN THE PUBLIC SCHOOLS AND TRANSPORTED BY PRIVATE TRANSPORTATION THERETO FOR CLASSES AND SERVICES, UNDER PROPER RULES AND REGULATIONS OF THE STATE BOARD OF EDUCATION AND OF THE LOCAL SCHOOL DISTRICT BOARD OF EDUCATION. (4) TRANSPORTATION CANNOT UNDER AN APPROVED SCHOOL DISTRICT PROGRAM BE USED BY PUPILS ENTROLLED IN PRIVATE OR PAROCHIAL SCHOOLS.  (5) THERE IS NO ESSENTIAL DIFFERENCE IN WHETHER OR NOT FEDERAL GRANT FUNDS ONLY ARE USED IN APPROVED PROGRAMS OR FEDERAL GRANT FUNDS AND LOCAL SCHOOL DISTRICT FUNDS ARE USED; BOTH ARE PUBLIC MONEY OR PROPERTY WITHIN THE PROHIBITION CONTAINED IN ARTICLE II, SECTION 5 OF THE OKLAHOMA CONSTITUTION.  (6) THE FACT THAT TITLE TO THE INSTRUCTIONAL MATERIALS REMAIN IN THE PUBLIC SCHOOL DISTRICT, IS IMMATERIAL. THE FURNISHING OF SUCH MATERIALS AS THOSE LISTED IN TITLE II, SUPRA, BROUGHT WITH PUBLIC MONEY, BECOMES PUBLIC PROPERTY AND CANNOT, LEGALLY, BE FURNISHED PRIVATE OR PAROCHIAL SCHOOL PUPILS AND TEACHERS. ANY SCHEME OR PLAN TO FURNISH SUCH MATERIALS THROUGH A LIBRARY OR EDUCATIONAL ORGANIZATION WOULD ONLY BE DOING INDIRECTLY WHAT IS PROHIBITED BY LAW FROM BEING DONE DIRECTLY. CITE:  ARTICLE I, SECTION 5, ARTICLE II, SECTION 5, OPINION NO. 65-163 (W. J. MONROE) *** OVERRULED BY: OPINION NO. 79-060 (1979) ** SEE: OPINION NO. 73-129 (1973) ** ** SEE: OPINION NO. 79-060 (1979) **